Mr. Justice Van Orsdel
delivered the opinion of the Court r
This is an opposition by the appellant company, the International Food Company, to the registration of the word “Cream” as a trademark for baking powder by the appelleecompany, the Price Baking Powder Company. It was beld to be entitled to registration by botb the tribunals of the Patent-: Office. From the decision of the Commissioner, dismissing-the opposition, this appeal was taken.
It appears tbat appellee bas used the mark since 1866 in connection with “Dr. Price’s” or “Price’s Baking Powder.”' It is conceded tbat appellee was the prior user. Hence, the sole question bere presented is whether or not the word “cream”’ *138is registrable as a technical trademark for baking powder. 'This question has been before the courts, and in each instance •it has been held to be a valid technical trademark. Price Baking-Powder Co. v. Fyfe, 45 Fed. 799; Albers Bros. Mill. Co. Acme Mills Co. 171 Fed. 989. See also Paul, Trade-Marks, sec. 64.
With the conclusion reached in these cases and in the opinion of the Commissioner of Patents, we find no reason to disagree. The decision of the Commissioner is affirmed, and the -clerk is directed to certify these proceedings as by law required.

Affirmed.

Mr. Chief Justice Shepard dissenting.